Citation Nr: 1758207	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-09 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for acne.

2.  Entitlement to an initial rating in excess of 10 percent for right ankle tendinitis, prior to March 20, 2013.

3.  Entitlement to a rating in excess of 20 percent for right ankle tendinitis from March 20, 2013.

4.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1981 to November 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the December 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2012 rating decision granted service connection for acne and the April 2013 rating decision granted service connection for right ankle tendinitis.  Each disability was assigned initial ratings of 10 percent, effective June 28, 2010.

The Veteran requested a Travel Board hearing in his substantive appeal, but then withdrew his request in an August 2014 correspondence.

A claim for TDIU is raised by record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's acne has affected less than 20 percent of the entire body and the exposed areas; systemic therapy and immunosuppressive drugs have not been prescribed.

2.  Prior to March 20, 2013, the Veteran's right ankle tendinitis manifested with painful motion, but without flare-ups, or ankylosis.

3.  From March 20, 2013, the Veteran's right ankle tendinitis manifested with pain, limited motion, and flare-ups causing functional impairment; but not ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2017).

2.  Prior to March 20, 2013, the criteria for an initial rating in excess of 10 percent for right ankle tendinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2017).

3.  From March 20, 2013, the criteria for a 20 percent rating, and no higher, for right ankle tendinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C.A. § 1155 (West 2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

I. Acne

Service connection for acne was granted in a December 2012 rating decision.  An initial 10 percent rating was assigned, effective June 28, 2010 under 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema.  

Under DC 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; when systemic therapy, such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.

An October 2010 dermatology consult indicated the Veteran was seen for an 8 centimeter (cm) by 6 cm keloidal scar with several pustular inflamed areas.  The diagnosis was acne keloidalis.  

The Veteran was afforded with a VA examination in February 2011.  The examiner diagnosed him with acne keloidalis.  The examiner noted that the Veteran was currently using doxycycline (which was neither a corticosteroid nor an immunosuppressive treatment) once daily, constantly in the past 12 months.  He also used Lidex ointment, a topical corticosteroid, constantly in the past 12 months; and emycin daily constantly in the past 12 months.  The examiner indicated erythromycin was neither a corticosteroid nor an immunosuppressive treatment.  The examiner noted that the acne was not currently active and affected less than 40 percent of the face and neck, with some of the anterior chest areas affected.  

Dermatology notes dated throughout 2011 indicate the Veteran had thin plaques in an annular pattern on his chest, with few to none on the back, and seborrheic dermatitis on his face and chest.  Lidex ointment treatment was used.  

At a March 2012 VA examination, the Veteran was diagnosed with acne, atopic dermatitis, seborrheic dermatitis, pseudofolliculitis barbae, and acne keloidosis, with a quarter-sized "keloid scar to the posterior scalp."  Treatment include a steroid injection to the keloid scar in 2011, silver sulfadiazine cream for burns, an erythromycin 2 percent solution and other medications.  The examiner noted that the atopic dermatitis affected 5 to 20 percent of the total body area and less than 5 percent of the total exposed body area.  The infections of the skin were observed to affect 5 to 20 percent of the total body area and none of the total exposed body area.  The examiner noted that the acne affected body areas other than the face and neck.  The examiner also noted a keloid scar on the posterior scalp that was described as a quarter-sized lesion.  The examiner opined that the keloid scar condition is likely related to pseudofolliculitis barbae mentioned in the Veteran's service treatment records. 

The Veteran submitted to another VA examination in July 2012.  The examiner diagnosed the Veteran with acne.  The examiner noted the Veteran used a lidex ointment constant or near-constant use in the past 12 months and erythromycin 2 percent solution at a constant/near-constant use in the past 12 months.  The examiner noted that the Veteran had scattered erythematous lesions primarily on his chest with few on upper back, with 5 to 20 percent of the total body area affected and none of the exposed body area.  The examiner described the acne as superficial.  

At the November 2012 VA examination, the examiner diagnosed the Veteran with acne keloidis, seborrheic dermatitis, and a keloid scar of the head.  The Veteran denied invasive treatment or hospitalization for his acne.  The examiner noted the Veteran was treated with desonide ointment, fluocinonide ointment, silver sulfadiazine for burn, and other medications.  The examiner noted that the Veteran used the desonide and fluocinonide ointments as a topical corticosteroid at constant or near-constant medication use in the past 12 months for his acne, and used ketoconazole shampoo topically for the seborrheic dermatitis at a constant or near-constant use in the past 12 months.  The examiner observed that the infections of the skin affected 5 to 20 percent of the total body, with none of the exposed body area.  A papulosquamous disorder affected less than 5 percent of the total body and exposed areas.  The examiner opined that the Veteran's acne was only superficial acne and did not affect body areas.  The examiner noted the acne keloidis scar was 2 by 2.7 centimeters, non-tender and minimally disfiguring without sign of inflammation.  The Veteran's seborrheic dermatitis manifested as erythematous thin plaques in an annular pattern on his chest, with few to none present on his back.  The examiner noted in a scar disability benefits questionnaire that the Veteran's scars were not painful or unstable.

A December 2012 dermatology note indicated the Veteran was seen for his acne keloidalis and seborrheic dermatitis.  The examiner noted that the scar-like plaque was nearly flat as it did during the last visit that took place seven months prior.  The Veteran denied further treatment to the keloid scar.  The examiner noted that the Veteran continued using the ketoconazole shampoo for his seborrheic dermatitis, lidex ointment to his chest, and desonide to his face.

A September 2013 consultation noted that the Veteran is prone to developing keloids that places him at an increased risk for this condition.  The examiner noted that he had a 25 by 30 millimeter flat, slightly glossy, well-healed scar on the scalp without tenderness to palpation or skin changes.  The examiner opined that the scar was nearly flat in appearance and matched the surrounding skin tone and did not recommend further medical intervention.  The examiner noted few to none fill-defined erythematous thin plaques were present on his back and set in an annular patter on his chest.

Based on the evidence, an initial rating in excess of 10 percent is not appropriate for the acne disability throughout the entire appeals period.  Under DC 7806, a 30 percent rating is warranted only if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The evidence reflects that at the March 2012, July 2012, and the November 2012 VA examinations, the examiners observed that only 5 to 20 percent of the Veteran's entire body, and either less than 5 percent of his exposed areas were affected by his service-connected skin disability.  At no time during the appeals period did the service-connected acne affected at least 20 percent of the entire body.  As such, the Veteran's symptoms more nearly approximate the current 10 percent rating under DC 7806.

The Board has considered whether the Veteran is entitled to higher ratings under the other relevant diagnostic codes such as 7800, 7801, 7804, 7828, and 7829 for rating his acne keloid scar and the acne.  A higher rating is not warranted under DC 7800 (for scars of the head, face or neck or other disfigurement of the head, face or neck) as the scar affects the back of the head and does not have at least two characteristics of disfigurement described in Note l).  A higher rating is not warranted under DC 7801 as the keloid scar measured less than 12 square inches since the grant of service connection.  A higher rating is not warranted under DC 7804 as the keloid scar has at no time presented as unstable or painful.  Finally, a higher rating is not warranted under DC 7828 (acne) or DC 7829 (chloracne) as the Veteran's acne has consistently been described as superficial.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7804, 7828, 7829 (2017).  

As the preponderance of the evidence is against an initial rating in excess of 10 percent for the service-connected acne disability, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. Right Ankle Tendinitis

In a April 2013 rating decision, the RO awarded the Veteran service connection for right ankle tendinitis at an initial 10 percent for painful motion, effective June 28, 2010, under 38 C.F.R. § 4.71a, DC 5271.  

Under Diagnostic Code 5271, a 10 percent evaluation is warranted for "moderate" limitation of motion of an ankle.  See 38 C.F.R. § 4.71a, DC 5271.  A 20 percent evaluation is warranted for "marked" limitation of motion of an ankle.  Id.  Evaluations greater than 20 percent are warranted for ankylosis.  See 38 C.F.R. § 4.71a, DCs 5270 and 5272.  

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  

The words "moderate" and "marked" are not defined in the rating schedule; rather, the Board must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2017).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A VA examination is adequate only when the examiner discusses whether a loss in the range of motion is attributable to pain.  See Mitchell, 25 Vet. App. at 43-44; DeLuca, 8 Vet. App. at 202.  The examiner must also expressly comment on active and passive range of motion testing, and weight-bearing and non-weight-bearing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, if a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based on limitation of motion, then a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

VA treatment records dated throughout 2010 for reflect complaints of right ankle pain, but do not include any specifics regarding limitation in motion in the right ankle.

A November 2010 VA examination showed right ankle dorsiflexion was to 10 degrees and plantar flexion to 40 degrees without complaints of pain.  The Veteran reported needle-like pain to his right ankle that was exacerbated by cold, moist weather.  No periods of flare-up were noted.  The examiner noted crepitus and the anterior drawer test was negative for right ankle instability.  The examiner opined that his ankle did not prevent him from maintaining gainful employment.  

A March 2011 podiatry note indicated the Veteran exhibited limited dorsiflexion in his right ankle to 10 degrees.

At a November 2012 VA examination, the Veteran reported daily moderate to severe mechanical right ankle pain, frequent right ankle effusion and instability.  He denied flare-ups.  Right ankle range of motion included plantar flexion to 45 degrees or greater and dorsiflexion to 20 degrees or greater without pain.  On repetitive use testing there was no further loss of motion, but the examiner noted functional impairment from pain on movement.  The Veteran reported pain on palpation.  He exhibited normal muscle strength in his right ankle for plantar flexion and dorsiflexion.  The examiner noted the Veteran needed a cane to assist in ambulating.  No ankylosis was noted.  The instability test results were negative.  No ankle surgery was reported.  An X-ray report indicated the ankle imaging was within normal limits.

The Veteran was afforded a VA examination on March 20, 2013, as he reported his right ankle tendinitis worsening with stinging, sharp, tingling sensations on a daily basis.  The Veteran reported flare-ups, stating that his ankle swelled and rendered him unable to walk for any extended distances (not more than two city blocks).  The Veteran's right ankle dorsiflexion was measure to 15 degrees, with pain at 15 degrees.  Plantar flexion was to 40 degrees, with pain at 40 degrees.  The Veteran was able to perform after repetitive-use testing, and his range of motion plantar flexion was to 45 degrees or greater and dorsiflexion to 20 degrees or greater.  The Veteran reported constant use of a cane for his right ankle.  The examiner noted pain on palpation of joints and opined that the Veteran's right ankle tendinitis impacted his ability to work, as he was unable to ambulate without assistance of a cane; thereby unable to secure or maintain physical employment.  The examiner noted normal muscular strength in his right ankle.  The examiner observed functional loss in the right ankle manifested as less movement than normal, pain on movement, disturbance in locomotion, interference with sitting, standing, and weight-bearing, and instability.  Instability testing (anterior Drawer and talar tilt tests) was negative for actual instability.  No ankylosis was noted.   

Prior to March 20, 2013, the Veteran's right ankle caused pain.  However, the objective findings from the November 2010 and November 2012 VA examinations indicated no signs of pain upon range of motion tests.  The Veteran denied flare-ups and was able to perform repetitive-use testing, without additional limitation of motion or functional loss.  As such, the Board finds that the assigned 10 percent rating was appropriate.

A 20 percent rating, which is the maximum schedular rating under DC 5271, is assigned for "marked" limitation of motion of an ankle.  Based on the evidence, and resolving doubt in the Veteran's favor, the Veteran is entitled to a 20 percent rating, and no higher, for his right ankle tendinitis, as of March 20, 2013, and not earlier.  This rating is assigned because the evidence demonstrated that the Veteran had limited motion in his right ankle.  The Veteran competently reported flare-ups, such as swelling, pain and an inability to walk more than two city blocks.  The examiner also noted that the right ankle caused additional functional loss described as less movement than normal, pain on movement, the inability to ambulate without an assistive device.  The examiner also stated that physical occupational activities were affected due to interference with sitting, standing, and weight-bearing on his ankle.  The Veteran's limited motion, subjective complaints of pain and swelling, and the demonstrated functional impairment warrant a 20 percent rating as of March 20, 2013.  

The Veteran is not entitled to a rating in excess of 20 percent.  A 20 percent rating is the maximum rating possible under DC 5271, the diagnostic code under which the Veteran is currently rated.  No other diagnostic codes are applicable that would provide higher or separate ratings for the Veteran's right ankle tendinitis.  The Veteran has not been diagnosed with ankylosis at any time.  See 38 C.F.R. § 4.71a, DC 5270.  There also is no evidence of a malunion to the os calcis or astralgus, so as to warrant a higher or separate evaluation under 38 C.F.R. § 4.71a, DCs 5273 or 5274, respectively.  Additionally, DC 5284 (for "other foot injuries") is not applicable because this diagnostic code pertains to the feet, while the service-connected disability is of the ankle.

In sum, an initial rating in excess of 10 percent is not warranted for the appeal period prior to March 20, 2013.  Resolving doubt in the Veteran's favor, a 20 percent rating, and no higher, is warranted for right ankle tendinitis from March 20, 2013.  A higher rating is not warranted for any other time during the appeal period.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2017).  

There are no additional expressly or reasonably raised issues on the record.


ORDER

An initial rating in excess of 10 percent for acne is denied.

An initial rating in excess of 10 percent for right ankle tendinitis, prior to March 20, 2013, is denied.

From March 20, 2013, a rating of 20 percent, and no higher, for right ankle tendinitis, is granted.


REMAND

While delay is regrettable, further development is required.  As noted in the introduction, a TDIU claim is part of this appeal.  See Rice, 22 Vet. App. at 447.  

In his September 2017 correspondence, the Veteran reported that he was granted Social Security Administration (SSA) benefits in 2015.  These records are not attached to his claims folder.  The VA treatment records suggest that the SSA income was awarded due to disabilities; although which ones are unclear.  The VA records also reflect that the Veteran was undergoing vocational rehabilitation.  On remand, the RO should obtain SSA records as well as any additional VA Vocational rehabilitation records that may be outstanding.  38 C.F.R. § 3.159 (2017). 

The March 2013 VA examiner indicated that the service-connected right ankle disability impacted physical employment, as the Veteran needs assistive devices in order to ambulate and therefore is unable to secure and maintain physical employment.  As noted earlier, the Veteran is undergoing vocational rehabilitation.  Also, the Veteran's September 2017 correspondence reported that he was unable to secure employment since he moved to his current residence, due to his service-connected disabilities.

In August 2014 the Veteran completed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The RO has not yet adjudicated this claim in the first instance.  Upon remand, the RO will have an opportunity to develop this claim and adjudicate it in the first instance. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU and request authorization to contact his current and/or former employer(s) for additional information regarding his employment.  

2.  Contact the Veteran to determine which disabilities was his SSA disability benefits award based on.  If these are based on the service-connected disabilities, take appropriate steps to obtain the records.  If any requested records are unavailable, the claims folder should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Take steps to ensure all VA vocational rehabilitation records are associated with the file.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the claim for TDIU based on the entirety of the evidence.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


